Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	In view of amended claims filed on 01/26/2021 and further search, Claims 1, 4, 13 and 14 are allowed over prior art.
            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach predicting, by the first radio communication apparatus, that new data to be transmitted to the second radio communication apparatus is not to be generated during a predetermined period after the last data is transmitted; and transmitting, by the first radio communication apparatus, the last identification information to the second radio communication apparatus in response to the prediction.
	Prior art teaches provides a method of transmitting a signal in a wireless communication system and an apparatus and a method of managing an access attempt for accessing a cellular network.
	 However, the prior art fails to teach the claimed limitation predicting, by the first radio communication apparatus, that new data to be transmitted to the second radio communication apparatus is not to be generated during a predetermined period after the last data is transmitted; and transmitting, by the first radio communication apparatus, the last identification information to the second radio communication apparatus in response to the prediction. Therefore, the prior art of record either singularly or in combination fails to teach the above claimed limitations for claim 1, 13 and 14 is therefore the reason for allowance. All dependent claims are therefore allowed under same reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647